Citation Nr: 1044182	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
left wrist tendonitis.

2.  Entitlement to an initial compensable rating for shin 
splints.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from an August 2005 rating decision that was issued 
by the Regional Office (RO) in Winston-Salem, North Carolina.  
The case comes to the Board from the RO in New York, New York.

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO.  However, the Veteran 
subsequently withdrew her request.  Therefore, no hearing was 
held in this matter and no further development is required.  38 
C.F.R. § 20.704(e).

The issue of entitlement to service connection for pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A 10 percent evaluation is the highest schedular rating that 
is available for limited motion of the left wrist. 

2.  The Veteran's left wrist tendonitis does not present an 
exceptional or unusual  disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards.

3.  Affording the benefit of the doubt to the Veteran, her right 
shin splint, which is primarily characterized by pain and 
weakness of the anterior tibialis muscle, more closely 
approximates moderate, rather than slight, muscle disability; the 
Veteran has limited motion of the right knee due to 
patellofemoral syndrome and patellar tendonitis but she is 
separately compensated for that disability.

4.  Affording the benefit of the doubt to the Veteran, her left 
shin splint, which is primarily characterized by pain and 
weakness of the anterior tibialis muscle, more closely 
approximates moderate, rather than slight, muscle disability; the 
Veteran's left shin splint also does not cause limited motion of 
joints.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
left wrist tenosynovitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5024, 5215 (2010).

2.  The criteria for a 10 percent evaluation for a right shin 
splint, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.73, Diagnostic Code 5312 
(2010).

3.  The criteria for a 10 percent evaluation for a left shin 
splint, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.73, Diagnostic Code 5312 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice, if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran acknowledged in December 2004 that she 
received notice pursuant to the VCAA.  While the Veteran was not 
provided the notice required by Dingess at that time, insofar as 
that case had not yet been decided, she was provided such notice 
in March 2008, and he claim for a higher initial rating was 
subsequently readjudicated, most recently in a May 2010 
supplemental statement of the case (SSOC).  

In any event, the Veteran's claim for higher initial ratings for 
her left wrist tendonitis and her shin splints are downstream 
issues from her claim for entitlement to service connection for 
these disabilities.  The RO granted service connection for left 
wrist tendonitis and assigned a 10 percent rating for that 
disability.  The RO granted service connection for shin splints 
and assigned a 0 percent rating for that disability. The Veteran 
then filed a notice of disagreement arguing that she should have 
received higher ratings for these disabilities. In these 
circumstances, VA is not required to issue a new VCAA letter. See 
VAOPGCPREC 8-2003.  In this precedential opinion, the General 
Counsel held that although VA is required to issue a statement of 
the case (SOC) if the downstream issue is not resolved, 38 
U.S.C.A. § 5103(a) does not require separate notice of the 
information and evidence that is necessary in order to 
substantiate the newly raised issue.  Here, the Veteran was 
provided this information in a SOC that was dated in May 2006.  
She also was sent SSOCs that addressed these issues in November 
2008, March 2009, and May 2010.  Accordingly, no further 
development is required with respect to the duty to notify. 

In addition to its duty to provide a claimant with various 
notices, VA also must make reasonable efforts to assist him or 
her with obtaining the evidence that necessary to substantiate 
his or her claim, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records and VA treatment records.  The Veteran was also 
provided with VA examinations in connection with her claims.  
These examinations adequately addressed the symptoms and 
functional effects of the Veteran's left wrist disability as well 
as her shin splints.

For the reasons that are set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this case.

II.  Initial Ratings

The Veteran contends that her left wrist tendonitis is more 
severe than is contemplated by the 10 percent rating currently 
assigned for that disability.  She also contends that her shin 
splints are productive of symptoms that are more severe than 
reflected by the current noncompensable rating assigned for that 
disability.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

	A.  Left Wrist Tendonitis

The Veteran was afforded a VA examination in February 2005, 
shortly before her discharge from military service, as part of 
the benefits delivery at discharge program.  At that time, she 
reported left wrist pain with an onset in 2004.  The pain 
occurred with lifting and with range of motion of the wrist.  The 
Veteran reported that symptoms occurred 4 times per week and 
lasted 6 to 10 hours.  She denied incapacitation, therapeutic 
intervention, surgical intervention, or current functional 
impairment.  She also denied that she lost time from work as a 
result of her wrist problem.  

An examination of the Veteran's wrists revealed no erethyma, 
edema, or heat changes.  The Veteran had 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 20 degrees of radial 
deviation, and 45 degrees of ulnar deviation.  While the Veteran 
did not experience left wrist pain with dorsiflexion or palmar 
flexion, she did experience pain at 20 degrees of radial 
deviation and 45 degrees of ulnar deviation.  The examiner 
assessed that there would be further limitation of motion due to 
pain.  However, there was assessed to be no further limitation 
due to fatigue, weakness, lack of endurance, or incoordination.  
There was no appreciable ankylosis.  The Veteran's neurological 
examination was normal in all respects.

The examiner diagnosed left wrist tendonitis.  

VA treatment records indicate continued complaints of left wrist 
pain after service.  In July 2009 she described experiencing 
shooting pain in her left wrist, constant pain, and audible 
clicking of the wrist.  She was not using wrist splints and 
denied experiencing tingling or numbness of the wrists.  In 
August 2009 the Veteran again reported shooting pain in the left 
wrist, mostly in the area of the thumb.  She again denied 
tingling, numbness, or weakness.  She did not engage in many 
repetitive activities and had no sensory issues.  Her left wrist 
disorder was diagnosed as most likely DeQuervain's tenosynovitis, 
although there were elements of carpal tunnel syndrome.  The 
Veteran was subsequently provided a thump spica splint which was 
replaced with a wrist wrap since she found the thumb splint 
uncomfortable.  She also took ibuprofen to treat her left wrist 
pain.  

The Veteran also underwent occupational therapy for her left 
wrist disability.  In therapy reports dated in September and 
October of 2009 she reported continuing left wrist pain affecting 
the radial and volar surfaces of the wrist and the base of the 
thumb.  The pain was achy and non-radiating, with occasional 
shooting pains as well as throbbing pain with overuse.  The pain 
was alleviated by massage and stopping activities such as typing, 
and was aggravated by holding or grasping things.  The Veteran 
reported that she avoided some activities as a result of her 
wrist pain.  

Other VA treatment records show similar complaints of wrist pain.

The Veteran's left wrist was re-evaluated by VA in December 2009.  
At that time, she reported constant left wrist pain that was 
aggravated by using the computer and washing dishes.  She 
reported occasional numbness in her left hand.  She treated her 
left wrist symptoms with ibuprofen and bracing.  Her response to 
these treatments was fair.  The Veteran reported that her wrist 
also hurt when she was inactive and that it hurt to bend her 
wrist.  

At the December 2009 examination, the Veteran reported pain, 
tenderness, and decreased speed of motion of her left wrist.  She 
denied giving way, instability, stiffness, weakness, 
incoordination, or locking episodes.  There were no episodes of 
dislocation or subluxation.  There was no deformity or effusion.  
The Veteran reported severe flare ups of joint disease that were 
precipitated by bending the wrist and doing some tasks, and were 
relieved by resting the wrist and taking pain medication.  She 
further reported that she had difficulty accomplishing tasks due 
to her left wrist symptoms.  There were no constitutional 
episodes of arthritis and no incapacitating episodes.  

Objectively, examination revealed tenderness of the lateral 
wrist.  The Veteran had 0 to 70 degrees of left dorsiflexion, 0 
to 70 degrees of left palmar flexion, and 0 to 10 degrees of left 
and right ulnar deviation.  There was objective evidence of pain 
with motion.  There was also objective evidence of pain following 
repetitive motion, but no additional limitations were exhibited 
after three repetitions of motion.  

Tinel's produced pain at the tap site, Phalen's produced pain to 
the thumb, and Finkelstein's was positive.  There was tenderness 
and pain at the anatomic snuffbox.  X-rays did not reveal any 
fractures or bony abnormalities of the wrist.
The examiner diagnosed DeQuervain's tenosynovitis.  The 
disability was found to prevent sports activities, and it 
moderately affected the Veteran's ability to do chores, shop, and 
exercise.  It mildly affected her ability to engage in 
recreation, travelling, bathing, dressing, grooming, and driving.  
It was assessed to have no effect on her ability to feed or 
toilet.  The Veteran did not report losing any time from work due 
to her left wrist disability.  

The Veteran's left wrist tendonitis has been rated by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5024, which addresses 
tenosynovitis.  This is consistent with the current diagnosis of 
DeQuervain's tenosynovitis and is the diagnostic code that most 
closely approximates the Veteran's symptoms.  Tenosynovitis is 
rated based on limitation of motion of the affected parts, as 
degenerative arthritis.  Degenerative arthritis is rated on the 
basis of limitation of motion of the affected joint pursuant to 
the appropriate diagnostic codes involved.  However, when 
limitation of motion of the specific joint or joints involved is 
noncompensable, a 10 percent rating will be applied for each 
major joint or group of minor joints that is affected.  In the 
absence of any limitation of motion, arthritis is rated based on 
x-ray findings; however, those ratings are inapplicable in this 
case because there is painful limited motion of the wrist joint 
and there are no x-ray findings.  38 C.F.R. § 4.71a, diagnostic 
code 5003.  

Limitation of motion of the wrist is rated to be 10 percent 
disabling when there is either dorsiflexion of less than 15 
degrees or palmar flexion that is limited in line with the 
forearm.  10 percent is the highest available rating for limited 
motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 
higher rating requires ankylosis of the wrist, which is not 
present in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  
There are no other relevant code sections for consideration.

It is noted that since the Veteran has the maximum evaluation for 
limitation of motion of the wrist, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, which relate to limited motion due to pain, are 
inapplicable.  Spencer v. West, 13 Vet. App. 376, 382 (2000); 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Insofar as the Veteran currently has the highest schedular rating 
that is available for her left wrist disability, she is 
effectively claiming that her level of functional impairment is 
more severe than is accounted for by application of the rating 
criteria that are set forth under 38 C.F.R. § 4.71a.  When either 
a claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically adjudicate 
the issue of whether referral for an extraschedular rating is 
warranted.  See, e.g., Colayong v. West,  12 Vet. App. 524, 536 
(1999). 

The determination of whether a claimant is entitled to an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three 
step inquiry.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the schedular 
evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In order to make this determination, the level of 
severity and symptomology of the claimant's service connected 
disability must be compared to the established criteria in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptoms, the 
assigned schedular evaluation is adequate.  Id.  If they do not, 
the VA must undertake the second step of the inquiry, which is to 
determine whether the claimant's disability exhibits other 
related factors such as marked interference with employment or 
frequent periods of hospitalization.  Id at 115-116.  If an 
analysis of the first two steps indicates that the first two 
factors exist, the third step is to refer the case to the 
Undersecretary for Benefits or the Director of the Compensation 
and Pension Service for a determination as to whether justice 
requires the assignment of an extraschedular rating.  Id at 116.

In this case, the rating schedule adequately contemplates the 
Veteran's symptoms of pain and limited motion of her left wrist.  
In fact, the 10 percent rating for limitation of motion of the 
wrist pursuant to Diagnostic Code 5215 contemplates even more 
severely limited motion of the wrist than is experienced by the 
Veteran.  Insofar as the Veteran's symptoms are expressly 
contemplated in the rating criteria that were used to evaluate 
her disability, and the same 10 percent rating would apply even 
in more severe cases of wrist disability, there is no basis to 
grant an extraschedular rating and the second step of the inquiry 
need not be addressed.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim for a higher initial 
rating for her left wrist tendonitis. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, a rating in excess of 10 percent for left wrist 
tendonitis is denied.

	B.  Shin Splints

The Veteran contends that she should receive a compensable rating 
for her shin splints.  

At her February 2005 VA examination, the Veteran reported that 
she experienced near constant shin splints with some relief from 
Naproxen.  Her symptoms consisted of bilateral lower leg pain 
that was exacerbated by ambulation.  She denied functional 
impairment or time lost from work.  

A tibiofibular examination was normal, without nonunion or 
malunion.  There was, however, tenderness to palpation in the 
tibial midshaft region bilaterally without associated erythema, 
edema, or heat changes.  The Veteran had a normal gait, with the 
only functional limitations from her shin splints being those 
that she described.  Examination of the knees and ankles revealed 
normal ranges of motion bilaterally.  A neurological examination 
was normal.  The examiner diagnosed shin splints.  

Subsequent treatment records do not show continued treatment of 
shin splints; however, based on the Veteran's December 2009 
report to a VA examiner, she reportedly continued to experience 
ongoing shin pain.  

The Veteran's shins were reexamined for both bone and muscle 
disability in  December 2009.  At that time, she continued to 
describe pain in the bilateral anterior legs.  The bone 
examination determined that the Veteran's shin splints did not 
affect the motion of a joint, although the Veteran needed a right 
knee brace due to patellofemoral syndrome of her right knee and 
patella tendinitis, for which disability she is separately rated.  
There were no signs of active infection and no weight bearing 
joint was affected.  There was no history of bone neoplasm, 
osteomyelitis, inflammation, fracture site motion, deformity, 
fever, or general disability.  The Veteran reported that she was 
unable to stand for longer than 10 minutes or walk more than 2 
blocks.  There was no genu recurvatum, constitutional signs of 
bone disease, or malunion of the os calcus or astragalus.  X-rays 
of the tibia and fibula were normal.

With regard to her muscles, the examiner noted that the bilateral 
anterior tibialis muscle was involved in the Veteran's shin 
splints and the etiology of the injury was overuse.  The Veteran 
reported pain and weakness in her shins, with the pain being 
worse with standing and relieved by rest.  The Veteran also 
reported that she felt weak when standing.  There was no 
decreased coordination, fatigability, or uncertainty of movement.  
The Veteran reported experiencing moderately severe flare ups of 
her shin splints on a weekly basis and these lasted for hours.  

The Veteran's bilateral anterior tibialis muscle was not injured, 
destroyed, or traversed.  There was no intermuscular scarring; 
scars; residuals of nerve, tendon, or bone damage; muscle 
herniation; or loss of deep fascia or muscle substance.  The 
muscle function was normal in terms of comfort, endurance, and 
strength sufficient to perform activities of daily living.  No 
joint motion was limited by muscle disease or injury.  

The examiner determined that the Veteran's shin splints had 
significant effects on her occupation due to pain.  She was self-
employed as a freelancer and had difficulty standing for long 
periods.  The examiner wrote that the functional limitations on 
the Veteran's her activities of the daily living were set forth 
his examination of the Veteran's feet, so that presumably both 
disabilities either caused the same level or impairment or were 
considered together.  These disabilities were assessed as 
preventing the Veteran from engaging in sports activities; 
moderately affecting her ability to exercise, do chores and shop; 
mildly affect her ability to engage in recreation, traveling, 
bathing, dressing, and grooming; and having no effect on feeding 
or toileting.

Insofar as there is no malunion or nonunion of the tibia and 
fibula and no joint involvement warranting the application of a 
different diagnostic code, the Veteran's shin splints, which 
involved the bilateral anterior tibialis muscles, were 
analogously rated as impairment of Group XII muscle function 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5312.  Pursuant to 
that diagnostic code, a 0 percent rating is assigned for muscle 
impairment that is slight; a 10 percent rating is applied for 
muscle impairment that is moderate; a 20 percent rating is 
applied for muscle impairment that is moderately severe; and 30 
percent is applied for muscle impairment that is severe.  

In this case, affording the benefit of the doubt to the Veteran, 
her left and right shin splints most closely approximate moderate 
muscle impairment.  Indeed, the Veteran experiences difficulty 
standing for more than 10 minutes or walking due to constant leg 
pain and associated weakness with exacerbations caused by 
standing and walking and weekly flare ups.  Thus, the Veteran 
reported symptoms akin to a lowered threshold of fatigue after 
average use.  38 C.F.R.  4.56.  While there were no objective 
findings of any exit scars or any loss of deep fascia or muscle 
substance or of impairment of muscle tonus, id, the Veteran's 
shin splints were assessed by the VA examiner as having 
significant effects on the Veteran's freelance work because of 
the limitations on her ability to stand for long periods.  
Additionally, reading the December 2010 VA examiner's report in 
the manner most favorable to the Veteran, her shin splints were 
assessed as moderately affecting her ability to exercise, shop, 
and do chores and to prevent sports activities.  These symptoms 
and functional effects most closely approximate moderate muscle 
disability of each shin.

While a 10 percent rating is warranted for the shin splints, the 
Veteran's symptoms as demonstrated in the record are not of 
sufficient degree to constitute moderately severe impairments.  
The Veteran's primary symptom is pain with some associated 
weakness.  However, there was no decreased coordination, 
fatigability, or uncertainty of movement muscle function and was 
normal in terms of comfort, endurance, and strength sufficient to 
perform activities of daily living.  There was no evidence of 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscles in either shin.  See 38 C.F.R. § 4.56.  

In sum, a 10 percent rating is deemed warranted for each leg for 
the Veteran's shin splint disability.  

The Board also finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. 
App. at 115.  Here, the Veteran lacked the objective findings 
associated with moderate muscle disability, but is nonetheless 
granted a 10 percent rating for each shin based on her subjective 
complaints of pain and weakness.  The assigned rating 
contemplates even more significant muscle disability than that 
which is currently experienced by the Veteran and is not 
inadequate to evaluate the disability.  

The Board considered the benefit of the doubt doctrine; all doubt 
was resolved in favor of the Veteran in granting the 10 percent 
rating for each of her shin splints.  See, e.g., 1 Vet. App. at 
55; 38 U.S.C.A. § 5107(b). 


ORDER

A rating in excess of 10 percent for left wrist tendonitis is 
denied.

A rating of 10 percent, but no higher, for a right shin splint is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.

A rating of 10 percent, but no higher, for a left shin splint is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.


REMAND

The Veteran appealed the denial of service connection for pes 
planus.  During the course of her appeal, service connection was 
granted for a separate disability of the feet, namely, plantar 
fasciitis, after a December 2009 VA examination.  The Veteran's 
representative appears to argue that pes planus and plantar 
fasciitis are two separate disabilities, and that the Veteran did 
not consider the grant of service connection for plantar 
fasciitis to satisfy her appeal of the denial of service 
connection for pes planus.  Insofar as plantar fasciitis and pes 
planus are distinct diagnoses, the Veteran may continue her 
appeal of the denial of service connection for pes planus despite 
the grant of service connection for plantar fasciitis.  Boggs v. 
Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (holding that a 
properly diagnosed disease or injury cannot be considered the 
same factual basis as a distinctly diagnosed disease or injury). 

However, the RO did not issue an SSOC addressing the Veteran's 
claim for service connection for pes planus after the December 
2009 VA examination.  Since this examination constitutes evidence 
that is relevant to the Veteran's claim, the issuance of an SSOC 
by the RO is necessary.  38 C.F.R. § 19.31(b)(1).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's 
claim for service connection for pes planus.  
If the determination remains adverse to the 
Veteran, she and her representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


